I114th CONGRESS2d SessionH. R. 5835IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Foster introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo repeal the minimum State allocation requirement for the Housing Trust Fund established under section 1338 of the Housing and Community Development Act of 1992, and for other purposes. 
1.Short titleThis Act may be cited as the The Fair Distribution of Affordable Housing Funds Act of 2016. 2.Repeal of minimum State allocation requirementSection 1338(c)(4) of the Housing and Community Development Act of 1992 (42 U.S.C. 4568(c)(4)) is amended by striking subparagraph (C).  
